Citation Nr: 1414308	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  98-17 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether the Appellant shall be substituted for the Veteran for the purpose of processing to completion a pending claim as to the disability rating assigned for degenerative disc disease of the lumbar spine in an August 2009 rating decision.  

2.  Entitlement to an initial disability rating higher than 60 percent for degenerative disc disease of the lumbar spine, to include a total disability rating due to individual unemployability (TDIU).  

3.  Entitlement to disability and indemnity compensation (DIC) based on service connection for the cause of the Veteran's death.  

4.  Entitlement to DIC under 38 U.S.C.A. § 1318.  

5.  Entitlement to death pension.  


REPRESENTATION

Appellant represented by:	Robert v. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from September 1961 to September 1963.  He died in March 2010.  The Appellant is the Veteran's surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from August 2009 and December 2010 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  In February 2009, the Board granted the Veteran's appeal as to entitlement to service connection for a low back disability.  In the August 2009 decision, the RO implemented that grant, designating the disability as degenerative disc disease of the lumbar spine.  In the first instance, it assigned an initial disability rating of 60 percent, effective in July 1998.  In the December 2010 decision, the RO denied entitlement to DIC, death pension, and accrued benefits, and implicitly denied the Appellant's request for substitution.  

The issues of entitlement to a disability rating greater than 60 percent for degenerative disc disease of the lumbar spine, to include a TDIU, and entitlement to DIC under 38 U.S.C.A. § 1318, are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1.  In January 2010, the RO notified the Veteran of the August 2009 rating decision, in which the RO assigned an initial disability rating of 60 percent for degenerative disc disease of the lumbar spine.  

2.  The Veteran died in March 2010.  

3.  Within one year of the Veteran's death, the RO received the Appellant's claim of entitlement to accrued benefits.  

4.  Within one year of the Veteran's death, the RO received a request for the Appellant to be substituted for the Veteran with regard to the disability rating assigned in the August 2009 rating decision.  

5.  The Veteran did not have active service during a period of war.  

6.  The cause of the Veteran's death was not a service-connected disability or a disability for which service-connection was warranted.  


CONCLUSIONS OF LAW

1.  The criteria have been met for substitution of the Appellant for the Veteran with regard to processing to completion the claim involving the disability rating assigned for degenerative disc disease of the lumbar spine in the August 2009 rating decision.  38 U.S.C.A. § 5121A (West Supp. 2013).  

2.  The criteria for death pension have not been met.  38 U.S.C.A. § 5141(a) (West 2002); 38 C.F.R. § 3.2 (2013).  

3.  The criteria for DIC based on service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1131, 1310, 5107 (West 2002); 38 C.F.R. §§  3.102, 3.303, 3.312 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159 (2013).  The RO has not provided the Appellant with notice under 38 U.S.C.A. § 5103(a) as implemented by 38 C.F.R. § 3.159(b).  However, the lack of notice is not prejudicial to the Appellant.  

The Appellant's representative is an attorney with significant experience representing individuals seeking VA benefits.  He submitted her claims to the RO in April 2010.  He included argument at that time and later, before the RO first decided the claims.  What the representative argued was that the Appellant should be substituted for the Veteran to complete a pending claim and that the disability rating for the service connected disability should be 100 percent.  Later, he clarified that what the Appellant seeks is DIC under the provisions of 38 U.S.C.A. § 1318.  This argument depends entirely on whether the rating for the Veteran's only service connected disability is 100 percent.  It is currently 60 percent, effective in July 1998.

All of the Appellant's arguments in this case have been presented through her representative.  He has accurately cited to statute and case law in making the arguments and it is clear that he has expertise in the area of Veterans' benefits law.  The case is somewhat unusual in that the representative also represented the Veteran in the matter that led to the grant of service connection for his only service connected disability.  He therefore came to representation of the Appellant with an extensive knowledge of the history of the Veteran's interaction with VA and knows what conditions are and are not service connected.  

The courts have found representation by an attorney, as opposed to a service organization, to be significant.  Cf. Cogburn v Shinseki, 24 Vet. App. 205, 217 (2010) (explaining the significance of representation by an attorney rather than even a service organization and determining that such representation is a factor in deciding whether a claim had been implicitly denied); Andrews v. Nicholson, 421 F.3d 1278, 1283 (Fed. Cir. 2005) (explaining that the duty to sympathetically read a pro se motion of clear and unmistakable error does not apply to pleadings filed by counsel).  These examples essentially impute the attorney's knowledge to the appellant.  

In the instant case, any additional 38 U.S.C.A. § 5103(a) notice that VA provided to the Appellant at this time would necessarily be no more informative than what her representative, who has directed the claim and appeal, has placed at her disposal.  Given the arguments in this case, the representation of the Appellant by seasoned counsel during the entire course of her claim and appeal, and that same representative's immediately preceding representation of the Veteran, the Board finds that the lack of notice in this case is not prejudicial to the Appellant.  

The Board also finds that no additional development is required as to the issues it decides unfavorably to the Appellant in the instant decision.  Shortly before the Veteran's death, when the Board decided his appeal in February 2009, the record was complete.  In light of the information in the Certificate of Death, there is no indication that any additional records are outstanding that would have an impact on the outcome as to the issue of entitlement to DIC based on the cause of the Veteran's death.  Given the record, any expert opinion would be speculative.  There is thus no reasonable possibility that obtaining an expert opinion would aid in substantiating the claim of entitlement to DIC based on the cause of the Veteran's death.   Evidence of record shows that the Veteran did not serve during a period of war, and there has never been a contention to the contrary, so no additional records need be obtained to decide the death pension issue.  


II.  Substitution 

The Board determines that the RO has denied the Appellant's request to be substituted for the Veteran with regard to the pending claim involving the rating assigned for degenerative disc disease of the lumbar spine.  It also determines that the Appellant has perfected her appeal as to that denial and therefore the Board has jurisdiction to decide the appeal as to that issue.  The Board grants the appeal as to that issue.  Because this case presents an atypical set of facts with regard to substitution, the Board explains, in detail, the bases for its jurisdiction as to this issue, as well as why it is granting the appeal as to this issue.  


II.A.  Substitution - Jurisdiction

Statute provides that the Secretary shall decide all questions of law and fact necessary to a decision by the Secretary under a law that affects the provision of benefits by the Secretary to veterans or the dependents or survivors of veterans.  38 U.S.C.A. § 511(a) (West 2002).  All questions in a matter which under section 511(a) of Title 38 is subject to decision by the Secretary shall be subject to one review on appeal to the Secretary.  38 U.S.C.A. § 7104(a) (West 2002).  Final decisions on such appeals shall be made by the Board.  Id.  Appellate review of an RO decision will be initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case is furnished.  38 U.S.C.A. § 7105(a) (West 2002).  

In April 2010, the RO received the Appellant's VA Form 21-534, Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits.  In May 2010, the RO received a request to substitute the Appellant in accordance with the provisions of 38 U.S.C.A. § 5121A.  The RO denied DIC, death pension, and accrued benefits in the December 2010 decision. 

In denying the accrued benefits claim, the RO stated "[a]n accrued benefit is any money we owe a veteran at the time of death.  We can't approve your claim for accrued benefits because VA didn't owe the veteran any money."  Taking this into consideration along with the additional explanation stated in the June 2012 Statement of the Case, the Board concludes that RO implicitly denied the request for substitution in the December 2010 decision.  See Ingram v. Nicholson, 21 Vet. App. 232, 255 (2007) (explaining "where an RO decision discusses a claim in terms sufficient to put the claimant on notice that it was being considered and rejected, then it constitutes a denial of that claim even if the formal adjudicative language does not 'specifically' deny that claim").  

In April 2011, the RO received a notice of disagreement with that December 2010 decision.  In a Statement of the Case, furnished in June 2012, the RO stated as follows:  "At the time of the veteran's death, there was no pending claim that would be under review for possible accrued benefit.  There is also no substitution of a claim since there was not (sic) claim pending at the time of death."  In July 2012, the RO received a substantive appeal stating that the Appellant should have been substituted at the time of the Veteran's death.  

As the RO decided the issue of substitution and all steps were taken to appeal that determination to the Board, the Board concludes that it has jurisdiction over the issue of substitution.  



II.B.  Substitution - Law

If a claimant dies while a claim for any benefit under a law administered by the Secretary, or an appeal of a decision with respect to such a claim, is pending, a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of Title 38 may, not later than one year after the date of the death of such claimant, file a request to be substituted as the claimant for the purposes of processing the claim to completion.  38 U.S.C.A. § 5121A (West Supp. 2013).  Regulations to implement this provision have not yet been issued.  

A requirement for substitution is therefore that the person would be eligible to receive accrued benefits.  The law regarding accrued benefits is specified in the following paragraphs.  

Except as provided in sections 3329 and 3330 of title 31, periodic monetary benefits (other than insurance and servicemen's indemnity) under laws administered by the Secretary to which an individual was entitled at death under existing ratings or decisions or those based on evidence in the file at date of death (hereinafter in this section and section 5122 of this title referred to as "accrued benefits") and due and unpaid, shall, upon the death of such individual be paid as follows: . . . (2) Upon the death of a veteran, to the living person first listed below:  (A) The veteran's spouse.

38 U.S.C.A. § 5121(a) (West 2002 & Supp. 2013).  

Evidence in the file at date of death means evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims folder on or before the date of death, in support of a claim for VA benefits pending on the date of death.  38 C.F.R. § 3.1000(d)(4) (2013).  Claim for VA benefits pending on the date of death means a claim filed with VA that had not been finally adjudicated by VA on or before the date of death.  38 C.F.R. § 3.1000(d)(5) (2013).  

Regulation defines a pending claim as an application which has not been finally adjudicated.  38 C.F.R. § 3.160(c) (2013).  A finally adjudicated claim is defined as an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of 1 year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 C.F.R. § 3.160(c) (2013).  

In Taylor v. Nicholson, 21 Vet. App. 126, 129 (2007), the Court of Appeals for Veterans Claims (Court) held that because the one-year period for filing a notice of disagreement with a decision had not expired at the time of a veteran's death, the veteran's claim remained pending.  The Court explained that because Mr. Taylor's widow filed her DIC claim, and the attendant accrued benefits claim, within the time remaining in that one-year period, she had timely filed those claims because the veteran's claim was still pending.  Id.  The Court concluded that the Board should have reviewed the widow's claims on the merits.  Id.

Applications for accrued benefits must be filed within one year after the date of death.  38 U.S.C.A. § 5121(c) (West 2002 & Supp. 2013).  


II.C.  Substitution - Analysis

In February 2009, the Board granted an appeal of the Veteran as to entitlement to service connection for a back disability.  In a rating decision dated in August 2009, the RO implemented that grant and specified the disability as degenerative disc disease of the lumbar spine.  The RO decided, in the first instance, to assign a 60 percent disability rating and an effective date of July 15, 1998.  The RO mailed notice of that decision to the Veteran and his representative in January 2010.  

The claim addressed in the August 2009 rating decision would not become final until January 2011.  It was thus pending when the Appellant filed her accrued benefits claim in April 2010.  A Certificate of Death documents that the Veteran died in March 2010.  She therefore filed her accrued benefits claim within one year of his death.  There is no dispute as to whether she is the Veteran's surviving spouse.  Hence, she is a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C.A. § 5121.  Within one year of the Veteran's death, the RO received her request to be substituted as the claimant for the purposes of processing the claim to completion.  The requirements for substitution have therefore been met and her appeal must be granted as to this issue.   


II.  Death Pension

The Secretary shall pay to the surviving spouse of each veteran of a period of war who met the service requirements prescribed in section 1521(j) of this title, or who at the time of death was receiving (or entitled to receive) compensation or retirement pay for a service-connected disability, pension at the rate prescribed by this section, as increased from time to time under section 5312 of this title.  38 U.S.C.A. § 1541(a) (West 2002 & Supp. 2013).  

The threshold requirement for such pension is that the veteran was a veteran of a period of war.  A  DD Form 214 documents that the Veteran's active service began in September 1961 and ended in September 1963.  The Korean conflict period of war ended on January 31, 1955.  38 C.F.R. § 3.2 (2013).  The Vietnam era period of war began on February 28, 1961 and ended on May 1975 in the case of a veteran who served in the Republic of Vietnam during that period.   Id.  For all other veterans, the Vietnam era period of war began on August 5, 1964.  

His DD 214 documents that he had one year and 11 months of foreign or sea service.  There is no evidence that he had any service in the Republic of Vietnam.  
His service treatment records show that he was assigned to the U.S.S. Mitscher (DL-2) and to the U.S.S. Everglades, a Destroyer Tender.  As it is a matter of public record, the Board takes notice that neither ship was in the waters near the Republic of Vietnam during the Veteran's service.  The Veteran did not ever claim to serve in the Republic of Vietnam.  Thus, the Veteran's active service ended before the Vietnam era period of war.  

Because the Veteran is not a veteran of a period of war, the appeal must be denied as to the issue of entitlement to death pension.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).


III.  DIC Based on Service Connection for the Cause of Death

The law provides DIC benefits for a spouse of a veteran who dies from a service-connected disability.  See 38 U.S.C.A. § 1310 (West 2002).  A service-connected disability is one which was incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death. 38 C.F.R. § 3.312(a) (2013). A principal cause of death is one which, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b) (2013).  A contributory cause of death is one which contributed substantially or materially to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c) (2013).

At the time of the Veteran's death, service connection had been established for one disability, degenerative disc disease of the lumbar spine.  

The Certificate of Death lists the immediate cause of the Veteran's death as cardiac arrest hypoxic encephalopathy.  Underlying causes are listed as sepsis and pneumonia.  Under a section for other significant conditions contributing to death but not resulting in the underlying cause is listed chronic heart failure end stage renal disease.  

Neither the Appellant nor her representative has provided argument going to service-connection for the cause of the Veteran's death.  All argument has been with regard to whether a total disability rating was warranted for the Veteran's service connection degenerative disc disease of the lumbar spine for the ten years prior to his death, and thus whether DIC under 38 U.S.C.A. § 1318 is warranted.  

Given the information on the Certificate of Death, the Board concludes that the preponderance of evidence is against a finding that the Veteran's service-connected degenerative disc disease of the lumbar spine caused his death.  

Now the Board turns its reasons and bases for concluding that his death was not caused by a condition for which service connection was warranted.  Service treatment records document treatment for numerous symptoms, including headaches, pharyngitis, and sinusitis.  Results of a chest x-ray in September 1991 and July 1962 included calcification of the lung, not considered disqualifying.  At separation from service, chest x-ray was negative.  A report of an August 1963 medical examination, for the purpose of release from active duty, documents normal clinical evaluations of the heart and lungs.  There is no mention of renal symptoms or disease.  Thus, service treatment records tend to show that none of the conditions that caused the Veteran's death had onset during his active service.  

In March 1966, the Veteran underwent a VA examination related to his claim of entitlement to service connection for low back pain.  As to the cardiovascular system, the examiner stated that his heart had regular rate and rhythm, there were no murmurs, thrills, or clinical enlargement.  Vicksburg Medical Center records from 1984 document treatment for a back injury.  These include the result of a physical examination.  Listed is a history of mitral valve prolapse and that he had been diagnosed with diabetes mellitus four years earlier.  Records from The Street Clinic include an entry that that he had hypertensive vascular disease diagnosed in 1974.

In August 1995 he was hospitalized at Vicksburg Medical Center with complaints of chest pain.  Discharge diagnosis was chest pain probably secondary to angina pectoris, hypertensive cardiovascular disease, and diabetes mellitus.  Other notes from that medical center document that he had a 15 year history of chest pains and had reported that he had undergone cardiac catheterizations that revealed cardiomyopathy and possible mitral valve prolapse.  There is no indication from these records that the catheterizations were earlier than 1980.  

The earliest mention of renal problems is found in October 2004 VA treatment notes that list a history of renal manifestations of diabetes.  

This evidence shows that none of the conditions that caused the Veteran's death manifested until many years after active service.  There is no evidence tending to show that his active service caused any of the conditions.  It is noted that there is no evidence that the Veteran served in the Republic of Vietnam so presumptive service connection for a disease that caused his death based on herbicide exposure in Vietnam is not available.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.307 (2013).  

The preponderance of evidence shows that no condition that caused the Veteran's death had onset during or was caused by his active service.  Therefore, the appeal as to entitlement to DIC based on service connection for the cause of the Veteran's death must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).


ORDER

Substitution of the Appellant for the Veteran in the pending claim of entitlement to a disability rating in excess of 60 percent for a lumbar spine disability is granted.

Entitlement to death pension is denied.  

Entitlement to DIC based on the cause of the Veteran's death is denied.  


REMAND

Having granted the appeal as to substitution of the Appellant for the Veteran with regard to the disability rating assigned in the August 2009 rating decision, the Appellant may now complete the claim.  In the document received at the RO in April 2010, the Appellant's representative stated that the Appellant herein files a notice of disagreement with the August 2009 decision and contends that the Veteran was entitled to a 100 percent rating on a schedular, or extraschedular basis, or a TDIU.  

Having been substituted for the Veteran, she has filed a timely notice of disagreement with the rating assigned in the August 2009 decision.  The next step is for VA to furnish her and her representative with a statement of the case.  38 U.S.C.A. § 7105(c) (West 2002).  As this has not yet been accomplished, the issue of entitlement to an initial disability rating higher than 60 percent for degenerative disc disease of the lumbar spine, to include a TDIU, must be remanded for the RO to furnish the statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

The issue of entitlement to DIC under 38 U.S.C.A. § 1318 is inextricably intertwined with the issue of entitlement to an initial disability rating higher than 60 percent for degenerative disc disease of the lumbar spine, to include a TDIU.  It must therefore also be remanded to the RO.  

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Appellant and her representative with a statement of the case in response to her notice of disagreement with the disability rating assigned for degenerative disc disease of the lumbar spine in the August 2009 rating decision.  Return that issue to the Board if the benefit sought is not granted and she completes the appeal.  

2.  After allowing adequate time for the Appellant to perfect her appeal of the issue of entitlement to a disability rating higher than 60 percent for degenerative disc disease of the lumbar spine, to include a TDIU, readjudicate the issue of entitlement to DIC under 38 U.S.C.A. § 1318.  If the benefit sought is not granted, provide the Appellant and her representative with a supplemental statement of the case and allow an opportunity to respond thereto, before returning that issue to the Board, if in order.  

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


